Case 2:16-cv-00876-MAK Document 246-2 Filed 10/24/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CRAIG A. GENESS, ) CIVIL ACTION NO. 2:16-cv-00876
)
Plaintiff, ) HONORABLE MARK A. KEARNEY
)
v. )
)
COMMONWEALTH OF )
PENNSYLVANIA, et al., )
)
Defendants. )
STATE OF FLORIDA :
: SS:
MARTIN COUNTY :
AFFIDAVIT

Before me, the undersigned authority, a notary public in and of the Commonwealth of
Pennsylvania and County aforesaid, personally appeared KAREN KIEFER, who, duly sworn and
according to law, deposes and says that the following statements are true and correct to the best
of her personal knowledge, information and belief:

1. I am Karen Kiefer, and I reside in Stuart, Florida.

2. At Fayette County Orphan's Court No. 14-OC-2017, a Decree was entered on July 6,
2017 by the Honorable Judge Leskinen, appointing me as Limited Guardian of the person and
Estate of Craig A. Geness for the specific purpose of assisting in the prosecution of the federal
lawsuit and making decisions with regard to ali matters related thereto.

3. I participated in the mediation of this matter on August 30, 2019, by telephone.

4. During the mediation, ] was involved in the negotiations between the Plaintiff and ail
parties, including the Department of Human Services (DHS).

5, Sometime thereafter, with the assistance of counsel, I made the decision to agree toa

$375,000 settlement with DHS.

 

 
Case 2:16-cv-00876-MAK Document 246-2 Filed 10/24/19 Page 2 of 2

6. I believe that the settlement with DHS is commensurate to their liability in this matter.

8. The money obtained from this settlement will be placed in a special needs trust to be used
to finance any health issues that Plaintiff may experience, as well as for any of Plaintiff's daily
living needs. Moreover, if feasible, the money may be used to place Mr. Geness in a more
accommodating living facility.

9. I have reviewed the settlement agreement in this matter and believe that the terms and

conditions are acceptable and reflective of the agreement between the parties.

Submied by Cee

aks Kiefer

FURTHER THE AFFIANT SAYETH NOT

Sworn to and subscribed
to before me this /§7°

day of Ocfvbe+ __, 2019.

   

otary Public

My Commission Expires: JA/IVAr+) / let? 2025

 

VALERIE NICOLE GREEN
Notary Public
Anne Arundei County
Maryland
My Commission Expires Jan 16, 2023

 

 

 

 
